Citation Nr: 0839272	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-17 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUES

1.  Entitlement to payment or reimbursement for expenses 
associated with private medical treatment received from 
June 1, 2005, to June 8, 2005.

2.  Entitlement to payment or reimbursement for expenses 
associated with private medical treatment received on July 
10, 2005, July 13, 2005, and July 18, 2005.

3.  Entitlement to payment or reimbursement for expenses 
associated with private medical treatment received on 
September 2, 2005.

4.  Entitlement to payment or reimbursement for expenses 
associated with private medical treatment received from 
December 19, 2005, to January 3, 2006.

5.  Entitlement to payment or reimbursement for expenses 
associated with private medical treatment received from 
January 3, 2006, to February 16, 2006.

6.  Entitlement to payment or reimbursement for expenses 
associated with private medical treatment received from April 
3, 2006, to April 11, 2006.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran shown by the available record to 
have served on active duty from June 1962 to May 1964 and to 
have no adjudicated service-connected disabilities.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions in March 2006, April 2006, 
August 2006, March 2007, and April 2007 by the Department of 
Veterans Affairs (VA) Medical Center in Canandaigua, New 
York.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran first submitted his claim associated with 
private medical treatment received from June 1, 2005, to June 
8, 2005, on March 8, 2006; there is no probative evidence of 
a timely claim.

3.  The veteran first submitted his claim associated with 
private medical treatment received on July 10, 2005, July 13, 
2005, and July 18, 2005, on March 13, 2006; there is no 
probative evidence of a timely claim.

4.  The veteran first submitted his claim associated with 
private medical treatment received on September 2, 2005, on 
March 20, 2006; there is no probative evidence of a timely 
claim.

5.  The veteran first submitted his claim associated with 
private medical treatment received from December 19, 2005, to 
January 3, 2006, on August 16, 2006; there is no probative 
evidence of a timely claim.

6.  The veteran first submitted his claim associated with 
private medical treatment received from January 3, 2006, to 
February 16, 2006, on March 19, 2007; there is no probative 
evidence of a timely claim.

7.  The veteran first submitted his claim associated with 
private medical treatment received from April 3, 2006, to 
April 11, 2006, on March 26, 2007; there is no probative 
evidence of a timely claim.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement for expenses 
associated with private medical treatment received from 
June 1, 2005, to June 8, 2005, have not been met.  
38 U.S.C.A. § 1725 (West 2002 & Supp. 2008) and 38 C.F.R. 
§ 17.1004 (2008).  

2.  The criteria for payment or reimbursement for expenses 
associated with private medical treatment received on July 
10, 2005, July 13, 2005, and July 18, 2005, have not been 
met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2008) and 
38 C.F.R. § 17.1004 (2008).  

3.  The criteria for payment or reimbursement for expenses 
associated with private medical treatment received on 
September 2, 2005, have not been met.  38 U.S.C.A. § 1725 
(West 2002 & Supp. 2008) and 38 C.F.R. § 17.1004 (2008).  

4.  The criteria for payment or reimbursement for expenses 
associated with private medical treatment received from 
December 19, 2005, to January 3, 2006, have not been met.  
38 U.S.C.A. § 1725 (West 2002 & Supp. 2008) and 38 C.F.R. 
§ 17.1004 (2008).  

5.  The criteria for payment or reimbursement for expenses 
associated with private medical treatment received from 
January 3, 2006, to February 16, 2006, have not been met.  
38 U.S.C.A. § 1725 (West 2002 & Supp. 2008) and 38 C.F.R. 
§ 17.1004 (2008).  

6.  The criteria for payment or reimbursement for expenses 
associated with private medical treatment received from April 
3, 2006, to April 11, 2006, have not been met.  38 U.S.C.A. 
§ 1725 (West 2002 & Supp. 2008) and 38 C.F.R. § 17.1004 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") to 
the extent required in this case.  Although the appellant was 
provided VCAA notices in March 2006 and August 2006, the 
Board notes that 38 C.F.R. § 3.159 was recently revised 
providing that no duty to provide § 5103(a) notice arises 
when "as a matter of law, entitlement to the benefit claimed 
cannot be established."  73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  The Board finds that all relevant evidence 
necessary for the equitable disposition of the issues on 
appeal was obtained.  As the present matters on appeal must 
be denied as a matter of law no additional VCAA notice is 
required.

VA law provides that payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities shall be authorized under 38 U.S.C.A. § 1725 (West 
2002 & Supp. 2008) and 38 C.F.R. §§ 17.1000-1008 (2008).  To 
be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention would 
have been hazardous to life or health (this 
standard would be met if there were an emergency 
medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment 
to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely transferred to 
a VA or other Federal facility.

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the 
provider of that emergency treatment for that 
treatment;

(g) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider.

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. § 1728 authorizes VA payment 
or reimbursement for emergency treatment to a 
limited group of veterans, primarily those who 
receive emergency treatment for a service-
connected disability).

38 C.F.R. § 17.1002 (2008).

VA regulations also provide that a veteran is required to 
file the claim within 90 days of the latest of the following: 
(1) July 19, 2001; (2) the date that the veteran was 
discharged from the facility that furnished the emergency 
treatment; (3) the date of death, but only if the death 
occurred during the stay in the facility that included the 
provision of the emergency treatment; or (4) the date the 
veteran finally exhausted, without success, action to obtain 
payment or reimbursement for the treatment from a third 
party.  38 C.F.R. § 17.1004 (2008).

In this case, the record shows that the veteran first 
submitted his claim associated with private medical treatment 
received from June 1, 2005, to June 8, 2005, on March 8, 
2006, that he first submitted his claim for private medical 
treatment received on July 10, 2005, July 13, 2005, and July 
18, 2005, on March 13, 2006, that he first submitted his 
claim for private medical treatment received on September 2, 
2005, on March 20, 2006, that he first submitted his claim 
associated with private medical treatment received from 
December 19, 2005, to January 3, 2006, on August 16, 2006, 
that he first submitted his claim for private medical 
treatment received from January 3, 2006, to February 16, 
2006, on March 19, 2007, and that he first submitted his 
claim for private medical treatment received from April 3, 
2006, to April 11, 2006, on March 26, 2007.  

In statements in support of his claims the veteran asserted 
that he had originally submitted timely claims for the 
private medical expenses associated with treatment provided 
on September 2, 2005, and from April 3, 2006, to April 11, 
2006, but that he lost the previous determination letters.  
He acknowledged that his other claims were not submitted 
timely, but asserted that he had been unable to file timely 
VA claims because he was too sick with cirrhosis of the liver 
for most of the year 2005 and part of the year 2006.  

Based upon the available evidence, the Board finds there is 
no probative evidence of a timely claim for expenses 
associated with private medical treatment received from 
June 1, 2005, to June 8, 2005, on July 10, 2005, July 13, 
2005, and July 18, 2005, on September 2, 2005, from December 
19, 2005, to January 3, 2006, from January 3, 2006, to 
February 16, 2006, and from April 3, 2006, to April 11, 2006.  
There is no probative evidence of any previous adjudication 
of timely claims for the expenses associated with private 
medical treatment provided on September 2, 2005, and from 
April 3, 2006, to April 11, 2006.  The veteran's assertions 
that he submitted original claims for these expenses within 
the required 90 time period are inconsistent with the 
available VA records.  

The veteran does not contend, and the evidence of record does 
not indicate, that any of his other claims were submitted to 
VA within 90 days of the date he was discharged from the 
facility that furnished emergency treatment nor within 
90 days from the date he finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  The evidence shows Medicare payments, to 
the extent allowable under Part A, were made as to these 
expenses without apparent dispute.  Although the veteran, in 
essence, contends that his claims should be considered as 
having been timely received because of incapacity due to 
physical disability, there is no basis in VA law for payment 
or reimbursement of an untimely claim due to incapacity.  

Although the veteran also asserted his claims were improperly 
denied because he had Medicare, Part A, coverage, but not 
Medicare, Part B, the Board finds a determination as to these 
matters is not required in the absence of a timely claim.  
The Board also notes that the present information of record 
does not address the other significant provisions for payment 
or reimbursement under 38 U.S.C.A. § 1725, such as whether 
the care provided was emergent, the availability of a VA or 
other Federal facility/provider, or whether he was enrolled 
the VA health care system and the number of months since his 
last VA medical service.  

The Court has held that in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Therefore, the Board finds the veteran's appeals are 
denied.












	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to payment or reimbursement for expenses 
associated with private medical treatment received from 
June 1, 2005, to June 8, 2005, is denied.

Entitlement to payment or reimbursement for expenses 
associated with private medical treatment received on July 
10, 2005, July 13, 2005, and July 18, 2005, is denied.

Entitlement to payment or reimbursement for expenses 
associated with private medical treatment received on 
September 2, 2005, is denied.

Entitlement to payment or reimbursement for expenses 
associated with private medical treatment received from 
December 19, 2005, to January 3, 2006, is denied.

Entitlement to payment or reimbursement for expenses 
associated with private medical treatment received on from 
January 3, 2006, to February 16, 2006, is denied.

Entitlement to payment or reimbursement for expenses 
associated with private medical treatment received on from 
April 3, 2006, to April 11, 2006, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


